Harvey, J.
Appeal from an order of the Supreme Court (Bryant, J.), entered July 8, 1987 in Cortland County, which denied plaintiff’s motion for reargument and/or renewal of a prior order.
In this matrimonial action, plaintiff made a motion for "reargument and/or renewal” of a prior order which modified a judgment of divorce by reducing from $400 to $150 the amount of weekly maintenance defendant was required to pay plaintiff. Supreme Court treated the motion as one for reargument and denied the motion. Plaintiff has not contested the court’s treatment of the motion as one to reargue. Nor does the record indicate that plaintiff presented additional material facts when she made her motion. The motion was thus clearly one for reargument and not for renewal. Since the denial of a motion for reargument is not appealable, the instant appeal must be dismissed (see, e.g., Matter of Jones v Marcy, 135 AD2d 887; Donnelly v Donnelly, 114 AD2d 671, 672, appeal dismissed 67 NY2d 1028; Siegel, NY Prac § 254, at 313-314).
Appeal dismissed, without costs. Casey, J. P., Weiss, Harvey and Mercure, JJ., concur.